Citation Nr: 1341330	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-11 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 2004 to February 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In its November 2010 rating decision, the RO denied service connection for posttraumatic stress disorder.  The Veteran's VA treatment records include a diagnosis of adjustment disorder.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the posttraumatic stress disorder claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder.

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that as part of his military occupational specialty (MOS) as a Health Care Specialist, he served two tours as a combat medic in support of Operation Iraqi Freedom.  He asserts that his duties in the combat zone included those consistent with a field medic.  He contends that he saw three close friends and many Iraqi soldiers die.  He explains that he saw flesh wounds, accidental deaths, and dismemberment.  The Veteran contended that he still has nightmares to this day.  He asserts that while in Iraq, he served as a medic in over 80 missions and was shot at three times.  He claims that because he was on Iraqi convoys as a medic, all of the documentation has been lost.  The Veteran also contends that his compound was attacked by mortar blasts on a weekly basis.  He claims that he saw mental health doctors in Iraq, but many of the documents never made it back stateside.  He claims that he also spoke with a chaplin on a weekly basis to help him get through his deployments.  Although these events are not corroborated by the record, and VA at this point lacks specific information so as to attempt verification, the Board acknowledges that an MOS of Health Care Specialist while deployed in Kuwait and Iraq can involve exposure to stressful experiences.

The Veteran's VA treatment records dated in July 2010 indicate that he has a current Axis 1 diagnosis of adjustment disorder.  Although the Veteran does not have a current clinical diagnosis of PTSD, he had a positive PTSD screen by a clinical psychologist in February 2009 and possible PTSD symptoms were noted.  Furthermore, in the Veteran's October 2008 Post-Deployment Health Assessment for Iraq, he reported that he saw people killed or wounded and felt that he was in great danger of being killed during his deployment.  He indicated that he had nightmares about his experiences and was constantly on guard, watchful, and easily startled.  The Veteran also reported that nearly every day, he had little interest or pleasure in doing things.

Given the aforementioned facts, the Board finds that there is no medical opinion of record that is adequate for adjudication purposes.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Under the duty to assist, a VA psychiatric examination is necessary to determine whether the Veteran has a current acquired psychiatric disorder that is related to his period of service, and in particular, whether he currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether such PTSD is due at least in part to a verified in-service stressor event or fear of hostile action during active service.  Prior to arranging the VA examination requested above, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include recent VA treatment records.

2. Thereafter, schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD and adjustment disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on the review of the claims files and examination of the Veteran, the examiner should identify: 

(1) Whether the Veteran currently has PTSD under the diagnostic criteria of DSM-IV; and if so, whether such PTSD is due at least in part to a verified in-service noncombat stressor event or fear of hostile action during active service. 

(2) Whether the Veteran has any other current diagnosed acquired psychiatric disorders present during the period of this claim, and if so, whether such diagnosed disorder at least as likely as not (i.e., at least 50 percent probable) originated during service, or is etiologically related to service. 

The VA examiner should consider and discuss the Veteran's reported history and contentions, as well as any other pertinent medical nexus evidence of record. In doing so, the examiner should note the Veteran's lay assertions regarding his deployment in Iraq. 

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

3. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


